Citation Nr: 0820434	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-44 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the veteran's claim.  The RO in 
Louisville, Kentucky currently has original jurisdiction over 
the veteran's claim. 

In his December 2004 substantive appeal, the veteran 
requested a personal hearing with a Veterans Law Judge.  In 
February 2005 the veteran submitted a statement indicating 
that he no longer wished to attend a hearing.  The hearing 
request accordingly has been withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2007).

In October 2007 the Board remanded this case for additional 
evidentiary development.  A supplemental statement of the 
case (SSOC) was issued in March 2008.  The case is once again 
before the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board's October 2007 remand requested that the Veterans 
Benefits Administration (VBA) "arrange for a physician to 
review the veteran's VA claims folder and provide an opinion, 
with supporting rationale, as to whether the veteran's 
current lung conditions are related to his military service . 
. . ."   



The record indicates that VBA scheduled the veteran for a VA 
pulmonary examination in February 2008.  In the examination 
report, the VA examiner stated that the veteran "has a small 
airway disease, probably mild COPD".  Significantly, the VA 
examination report does not contain the requested opinion as 
to whether the veteran's current lung condition is related to 
his military service. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the February 
2008 VA examiner (if available), or other 
appropriately qualified physician, to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
current lung condition is related to his 
military service, to include the chest 
pains and wheezing reported during service 
as well as the veteran's military 
occupation as a welder.  If the reviewing 
physician finds that physical examination 
of the veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a lung condition.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



